unnecessary. Arch is at liberty to file this lawsuit in a jurisdiction where a stronger showing of

personal jurisdiction can be made, or, if its investigation reveals a more substantial basis for

personal jurisdiction here, to file anew in New York.

                                         CONCLUSION

       For the foregoing reasons, Varanda's motion to dismiss for lack of personal jurisdiction

is granted, without prejudice. The Court respectfully directs the Clerk of Court to close the

motion pending at docket entry 10 and to close this case.


       SO ORDERED.



                                                              PAtb'E1 Lwtr
                                                              United States District Judge
Dated: April 4, 2019
       New York, New York




                                                 10
